Citation Nr: 0609519	
Decision Date: 03/31/06    Archive Date: 04/07/06

DOCKET NO.  02-02 270	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (the RO).   

Procedural History

The veteran served on active duty from July 1986 until 
December 1986 and from November 1990 to June 1991.  

In September 1992, the RO received the veteran's claim of 
entitlement to service connection for a left knee disability.  
A February 1993 RO rating decision granted the claim for 
service-connection of a left knee disability and assigned a 
noncompensable disability rating.  

In July 1999 the RO received the veteran's claim for an 
increased (compensable) evaluation for his service-connected 
left knee disability.  In a September 1999 rating decision 
the RO assigned the current 10 percent disability rating 
under Diagnostic Code 5257.  The veteran disagreed with the 
assigned rating and perfected his appeal by submitting a 
substantive appeal in March 2002.  

In February 2004, the veteran presented sworn testimony 
during a personal hearing which was chaired by the 
undersigned Veterans Law Judge at the RO.  A transcript of 
that hearing has been associated with the veteran's VA claims 
folder.

This matter was previously before the Board in August 2004.  
At that time, it was remanded to the Agency of Original 
Jurisdiction (AOJ) via the Appeals Management Center (AMC) 
for further development.  That development has been completed 
and the matter has been returned to the Board for further 
appellate action.

Issues not an appeal

At the time of the Board's August 2004 remand the veteran was 
also seeking entitlement to service connection of a skin 
condition and entitlement to service connection of a right 
knee disability secondary to his service-connected left knee 
disability.  In a July 2005 rating decision, service 
connection for a right knee disability was granted and a 10 
percent disability rating was assigned.  In September 2005, 
service connection of a foot fungus was granted and a 
noncompensable disability rating was assigned.  Accordingly, 
the matter of entitlement to service connection of these 
claimed conditions is now moot.  

To the Board's knowledge, the veteran has not initiated an 
appeal as to the disability rating or effective date assigned 
as to either newly service-connected disability.   Therefore 
these matters are not before the Board.  See Archbold v. 
Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 
7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].


FINDING OF FACT

The veteran's left knee disability manifests as subjective 
complaints of pain with objective findings thereof; range of 
motion limited from 0 to 110 degrees;and  x-ray evidence of 
degenerative changes.  There is no clinical evidence of 
swelling, muscle atrophy, incoordination, fatigability, or 
loss of endurance.   




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of the 
currently assigned 10 percent have not been met under 
Diagnostic Code 5257.  38 U.S.C.A. § 1155 (West 2002).  
38 C.F.R. §§ 4.20, 4.71, 4.71a, Diagnostic Code 5257 (2005).  

2.  The criteria for the assignment of separate 10 percent 
disability rating for arthritis of the left knee have been 
met.  38 U.S.C.A. § 1155 (West 2002).  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005); VAOPGCPREC 23-97.  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran seeks an increased rating for his service-
connected left knee disability.  Essentially, he contends 
that the severity of the condition of his knee has increased 
since the 10 percent disability rating was assigned.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.



Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to his claims in the December  
2001 SOC, the July 2002 SSOC and in the July 2005 SSOC.  

Crucially, the AOJ, informed the veteran of VA's duty to 
assist him in the development of his claim in a letter dated 
July 30, 2001 whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, he was 
advised that VA would obtain all evidence kept by the VA and 
any other Federal agency.  He was also informed that VA 
would, on his behalf, make reasonable efforts to obtain 
relevant private medical records not held by a Federal agency 
as long as he completed a release form for such.  The 
November 2001 VCAA letter specifically informed the veteran 
that for records he wished for VA to obtain on his behalf he 
must provide an adequate description of the records as well 
as authorization for records not held by the Federal 
government. 

Finally, the Board notes that the July 2001 letter 
specifically notified the veteran that he could provide any 
evidence he had in his possession that pertained to his claim   
Additionally, the letter had previously provided the veteran 
with information as to how he could submit evidence directly 
to VA.  The Board believes that this request complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO. 

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  VA has 
made a determination that this analysis may be analogously 
applied to any matter that involves any one of the five 
elements of a service-connection claim listed above.  

Therefore, upon receipt of an application for an increased 
rating claim, section 5103(a) and section 3.159(b) require VA 
to review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  This includes notice that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded.

In this case, elements (1), (2) and (3) [veteran status, 
current existence of a disability and relationship of such 
disability to the veteran's service] are not at issue.  The 
denial of veteran's claim of entitlement to an increased 
rating was s based on element (4), degree of disability.  As 
explained above, he has received proper VCAA notice as to his 
obligations, and those of VA, with respect to that crucial 
element.  

Moreover, element (5), effective date, was rendered moot via 
the RO's denial of an increased rating.  In other words, any 
lack advisement as to that element is meaningless, because an 
increased disability rating was not assigned and thus there 
can be no effective date to assign.  As explained below, the 
Board is similarly denying the veteran's claim under 
Diagnostic Code 5257, so the matter of any potential 
effective date for an increased rating for the service-
connected left knee disability remains moot.  

As will be discussed in greater detail below, the Board is 
granting the veteran a separate disability evaluation for 
arthritis of his left knee.  It is not the Board's 
responsibility to assign an effective date therefor; thus, 
previous lack of notice as to that element is not prejudicial 
error.  The Board is confident that the RO will provide 
appropriate notice under Dingess prior to assigning an 
effective date.  

In short, remanding the claim for the RO to provide the 
veteran with notice concerning effective dates would result 
in undue delay for no one's benefit.  
See 38 C.F.R. § 20.1102 (2004) [harmless error].  There is no 
prejudice to the veteran in Board's considering this case on 
its merits.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) [strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran].

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the RO has obtained the 
veteran's service medical records, VA treatment records and 
private medical records.    

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2005).   During the course of this appeal, the 
veteran was referred for a VA medical examination April 2002 
and (as directed in the Board's August 2004 remand) again in 
September 2004.   These examination reports reflect that they 
were undertaken by medical professionals with access to the 
veteran's claims folder and medical record.  These 
examination opinions will be discussed below.   

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative 
have been accorded the opportunity to present evidence and 
argument in support of his claims.  The veteran has been 
apprised of his options for presenting sworn testimony and 
elected to have a Travel Board hearing before the undersigned 
in Waco in February 2004.  A copy of the transcript of that 
hearing has been associated with the veteran's claims folder.   

Accordingly, the Board will proceed to a decision on the 
merits.



Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2005). The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, such as in this case, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity, atrophy of disuse, instability 
of station, or interference with standing, sitting, or weight 
bearing.  38 C.F.R. § 4.45 (2005).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2005).
Specific schedular criteria - knee disabilities

VA General Counsel has concluded that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257 and that evaluation of 
knee dysfunction under both codes would not amount to 
pyramiding under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998).  

(i.)  Diagnostic Code 5257

Under Diagnostic Code 5257, the following levels of 
disability are included:

Recurrent subluxation or lateral instability:

30 % severe;

20 % moderate;

10% slight.

38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

The words "slight", "moderate", and "severe" are not defined 
in the VA Schedule for Rating Disabilities. Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just." 
See 38 C.F.R. § 4.6 (2005).  Although the word "moderate" is 
not defined in VA regulations, "moderate" is generally 
defined as "of average or medium quality, amount, scope, 
range, etc."  See Webster's New World Dictionary, Third 
College Edition (1988), 871.

(ii.)  Arthritis

Under Diagnostic Code 5003 [degenerative arthritis], 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2005).  For the purpose 
of rating disabilities due to arthritis, the knee is 
considered a major joint.  See 38 C.F.R. § 4.45 (2005).

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved. Where, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2005).

Under Diagnostic Code 5260, limitation of flexion of the leg 
provides a non-compensable rating if flexion is limited to 60 
degrees, a 10 percent rating where flexion is limited to 45 
degrees, a 20 percent rating where flexion is limited to 
30 degrees, and a maximum 30 percent rating if flexion is 
limited to 15 degrees. 

Under Diagnostic Code 5261, limitation of extension of the 
leg provides a non-compensable rating if extension is limited 
to five degrees, a 10 percent rating if limited to 10 
degrees, a 20 percent rating if limited to 15 degrees, a 30 
percent rating if limited to 20 degrees, a 40 percent rating 
if limited to 30 degrees, and a 50 percent rating if limited 
to 45 degrees. 

Normal range of motion for the knee is defined as follows: 
flexion to 140 degrees and extension to 0 degrees.  See 38 
C.F.R. § 4.71, Plate II (2005).

Analysis 

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The RO rated the veteran's left knee disability under 
Diagnostic Code 5257 [knee, other impairment of].  Diagnostic 
Code 5257 refers to instability; in addition, it appears to 
be a catchall provision which may encompass many disabilities 
not otherwise provided for in the rating schedule.  The 
veteran's knee disability has been described as patellar-
tendon pain syndrome.  This disability is not listed among 
the VA rating codes.  Accordingly, the catchall provision 
seems most appropriate.  See 38 C.F.R. § 4.20 (2005) [when an 
unlisted condition is encountered it will be permissible to 
rate it under a closely related disease].

The Board must also consider the possibility of a higher 
rating under any other potentially applicable diagnostic 
code.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Under the circumstances here presented, however, no more 
appropriate diagnostic code comes to mind.  The veteran has 
not requested that additional diagnostic codes be considered.  

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2003); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2005); Fanning v. Brown, 4 Vet. App. 
225 (1993).

As was discussed in the law and regulations section above, a 
veteran who has arthritis and instability of the knee may be 
rated separately, provided that any separate rating must be 
based upon additional disability.  See VAOPGCPREC 
23-97 [citing Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. 
Cir. 1997)].  

The Board believes that based upon the medical evidence of 
record, separate ratings under Diagnostic Codes 5257 and 5003 
are appropriate.  Specifically, the September 2004 VA 
examination report indicates a diagnosis of degenerative 
joint disease of the left knee.  

In short, for reasons stated immediately above the Board 
believes that the separate ratings under Diagnostic Codes 
5257 and 5003 are appropriate.  

Schedular rating

(i.)  Diagnostic Code 5257

The Board has reviewed the April 2002 and September 2004 VA 
examinations as well as the submitted private medical 
records.  The private medical records reflect the veteran's 
reports of pain in the left knee.  Subjective reports of pain 
are also noted in the April 2002 and September 2004 VA 
examinations.  

At the April 2002 VA examination, the examiner concluded that 
the veteran presented with an essentially normal left knee 
examination.  Pain on motion was noted, but a full range of 
motion was found.  Occasional locking was reported by the 
veteran and he reported treatment with ice.  

At the September 2004 VA examination, a slight limp was noted 
by the examiner.  The veteran he did not use the cane on 
ambulation.  Further, the veteran reported to the examiner 
that he was able to continue to participate in athletic 
coaching.  
On examination the examiner found pain on motion.  

Taken as a whole, the medical records show reports of pain 
and of occasional locking.  In order to meet the criteria for 
the assignment of a 20 percent disability rating, there must 
be a showing of moderate disability.  The two examinations 
showed a relatively stable left knee condition, with 
subjective and objective reports of pain.  

After having carefully considered the matter, the Board finds 
that the objective clinical findings appear to be minimal, 
and are characterized chiefly by complaints of  pain 
controlled by over the counter medication, with little 
functional loss.   This evidence is consistent with slight 
disability, warranting the assignment of a 10 percent rating. 

Accordingly, the criteria for the assignment of a higher 
disability rating than the currently assigned 10 percent 
under Diagnostic Code 5257 have not been met.  

(ii)  Diagnostic Code 5003

The September 2004 VA examination includes x-ray evidence of 
arthritis.  As has been discussed above, an additional 
disability rating under Diagnostic Code 5003 is therefore 
appropriate.  See VAOPGCPREC 23-97.  

As has been discussed above, arthritis is rated based on 
limitation of motion of the affected joint, with a 10 percent 
rating warranted if there is x-ray evidence of arthritis and 
limitation of motion is noncompensable.  The Board has 
therefore determined whether the rages of motion of the 
veteran's left knee are compensable under Diagnostic Code 
5260 or 5261.

At the April 2002 VA examination, a full range of left knee 
motion was found. 
[As noted above, normal range of motion is from 0 to 140 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2005).]   At the 
September 2004 VA examination, range of motion was from 0 to 
110 degrees.    

As indicated by September 2004 and April 2002 VA examination 
reports, the veteran does not have flexion limited to 45 
degrees, the level at which a compensable evaluation is 
warranted under Diagnostic Code 5260.   Additionally, the 
clinical evidence does not show extension limited to 10 
degrees, which would allow for the assignment of a 10 percent 
disability rating under Diagnostic Code 5261.  Accordingly, 
the medical evidence of record does not include results 
indicating loss of range of motion which would require a 
compensable evaluation for range of motion.

Accordingly, the veteran's arthritis is rated based on x-ray 
findings of arthritis only.  A 10 percent disability rating 
is therefore assigned under Diagnostic Code 5003.      

In summary, for the reasons set out above the Board has 
determined that the veteran's service-connected left knee 
disability meets the requirements for the assignment of a 
10 percent disability rating and no more under Diagnostic 
Code 5257.  An additional 10 percent disability rating is 
assigned under Diagnostic Code 5003.  

DeLuca considerations

The Board has considered the applicability of  38 C.F.R. 
§§ 4.40 and 4.45.  However, the Court has held that where a 
diagnostic code is not predicated on a limited range of 
motion alone, such as with Diagnostic Code 5257, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

With respect to the now separately service-connected 
arthritis, there is no evidence of limitation of motion due 
to pain, weakness, incoordination, fatiguability and the like 
which would allow for the assignment of additional 
disability.  The September 2004 VA examiner specifically 
found that there was no fatiguability, lack of endurance or 
incoordination.    

The Board believes that the veteran's pain on motion is 
encompassed in the two separate 10 percent ratings which are 
now being assigned.  In any event, additional disability of 
the type contemplated in 38 C.F.R. §§ 4.40, 4.45 and/or 4.59 
has not been clinically demonstrated. 


Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the December 2001 SOC the AOJ determined that an 
extraschedular rating was not warranted.  Because the veteran 
has been given notice of the requirements for the assignment 
of an extraschedular rating, the Board believes that it 
should address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2005).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the service-connected left knee disability such as to 
render the veteran's disability exceptional or unusual and 
require an extraschedular rating based on frequent 
hospitalization.  Indeed, it does not appear that the veteran 
was hospitalized for this condition since surgery in 2000.  

There is no evidence of an unusual clinical picture.  As has 
been discussed by the Board above, the medical evidence of 
record indicates that there is some slight loss of range 
motion, with complaints of pain.  However, there is nothing 
in the objective medical evidence which indicates that an 
exceptional or unusual disability picture exists.  

With respect to marked interference with employment, it 
appears that the veteran is employed as an athletic coach 
with a school district.  At the time of the September 2004 VA 
examination, the veteran advised that he continued to 
participate in athletic coaching, albeit with certain 
limitations as to demonstration.  This is consistent with the 
veteran's sworn testimony regarding his continued employment 
in February 2004.  It appears that, any disruption to his 
employment caused by the service-connected left knee 
disability he apparently works around.    

Although there is no question that the veteran experiences 
certain problems due to his service-connected left knee 
disability which would translate to difficulty in employment, 
particularly as an athletic coach, these symptoms have been 
considered in assigning the schedular rating now in effect.   
See 38 C.F.R. §§ 3.321(a), 4.1; see also Moyer v. Derwinski, 
2 Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired].

In summary, for the reasons set out above, the Board finds 
that a preponderance of the evidence does not support the 
proposition that the veteran's service-connected left knee 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of extraschedular ratings under 38 C.F.R. § 3.321(b)(1) 
(2005).  Therefore, referral of this case to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.

Conclusion

For the reasons and bases set out above, the Board has 
determined that the veteran is not entitled to an increased 
disability rating for the service-connected left knee 
disability currently evaluated under Diagnostic Code 5257.  
That 10 percent disability rating will be continued.  

The Board has further determined that the veteran is entitled 
to a separate 10 percent disability rating for arthritis of 
the left knee.  To that extent, the appeal is allowed.


ORDER

 Entitlement to an increased rating for a left knee condition 
under Diagnostic Code 5257 is denied.  

Entitlement to a separate disability evaluation of 10 percent 
under Diagnostic Code 5003 is granted, subject to controlling 
regulations applicable to the payment of monetary benefits.  




____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


